DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) 11-20 is/are: sending module, configured to send in claim 11; receiving module, which is configured to receive in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Qiao et al.  (US20190141606/provisional 62/583, 273) (hereinafter Qiao).

Per claim 1, Qiao discloses a network slice configuration method, comprising generating or transmitting a message: sending, by a first network element, network slice configuration information to a second network element (paragraph 0176, i.e. the AMF that first received the Registration Request may redirect the Registration request to another AMF via the RAN or via direct signaling between the initial AMF and the target AMF, the AMF may select an SMF in a Network Slice instance based on S-NSSAI, DNN and other information e.g. UE subscription and local operator policies, when the UE triggers the 
establishment of a PDU session, also see paragraph 0184, i.e. the AMF 155 may select an NSSF [e.g. a NSSF 120} based on the configuration, or select an NSSF by sending to a visited NRF), so that the second network element stores network slice information corresponding to the network slice configuration information (paragraph 0131, i.e. the AMF 155 that reflect the registration status of the UE 100 in 
the selected PLMN: RM-DEREGISTERED 500, and RM-REGISTERED 510, some UE 100 
context may still be stored in the UE 100 and the AMF 155.  In the RM REGISTERED state 510, the UE 100 may be registered with the network), wherein the network slice configuration information comprises information of a network slice supported by a tracing area (TA) (paragraph 0175, i.e. registration 

	Per claim 2, Qiao discloses the network slice configuration method of claim 1, wherein the network slice configuration information comprises: information of a network slice to which a data radio bearer of a terminal belongs (paragraph 0158 and 0166, i.e. one or more RAN or core network nodes may use a slice routing and selection function (SSF) 120 to link radio access bearer(s) of a UE with the 
corresponding core network instance and an AMF instance serving the UE logically belongs to a Network Slice instances serving the UE).
	Per claim 3, Qiao discloses the network slice configuration method of claim 1, wherein the information of the network slice supported by the TA is a network slice supported by the TA to which a cell belongs (paragraph 0188, i.e. coexistence rules may be determined by the NSSF 120: Allowed S-NSSAI 1 may be used concurrently with allowed S-NSSAI 2 within Tracking Area 1)..
Per claim 4, Qiao discloses the network slice configuration method of claim 1, wherein the information of the network slice supported by the TA is sent by the first network element to the second network element in a Served Cell Information field of a F 1 SETUP REQUEST message or a GNB-DU CONFIGURATION UPDATE message (paragraph 0176, i.e. the AMF that first received the Registration Request may redirect the Registration request to another AMF via the RAN or via direct signaling 
between the initial AMF and the target AMF, An NSSP rule may associate an application with a certain 
S-NSSAI and paragraph 0188, i.e. coexistence rules may be determined by the NSSF 120: Allowed S-NSSAI 1 may be used concurrently with allowed S-NSSAI 2 within Tracking Area 1).
	Per claim 5, Qiao discloses the network slice configuration method of claim 1, wherein the network slice information comprises single network slice selection assistance information (S-NSSAI) (paragraph 0188, NSSAI 1).
	Per claim 6, refer to the same rationale as explained in claim 1.
	Per claim 7, refer to the same rationale as explained in claim 2.
	Per claim 8, refer to the same rationale as explained in claim 3.
	Per claim 9, refer to the same rationale as explained in claim 4.

	Per claim 11, refer to the same rationale as explained in claim 1.
	Per claim 12, refer to the same rationale as explained in claim 2.
	Per claim 13, refer to the same rationale as explained in claim 3.
	Per claim 14, refer to the same rationale as explained in claim 4.
	Per claim 15, refer to the same rationale as explained in claim 5.
	Per claim 16, refer to the same rationale as explained in claim 11.
	Per claim 17, refer to the same rationale as explained in claim 12.
	Per claim 18, refer to the same rationale as explained in claim 13.
	Per claim 19, refer to the same rationale as explained in claim 14.
	Per claim 20, refer to the same rationale as explained in claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647